Exhibit 10.7


SUBSCRIPTION AGREEMENT
This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Peninsula Acquisition
Corporation (to be renamed “Transphorm, Inc.” upon consummation of the Merger
(as defined below)), a Delaware corporation (the “Company”).
R E C I T A L S
A.    The Company is offering a minimum of 5,000,000 shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), at a purchase price
of $4.00 per share (the “Purchase Price”), for an aggregate Purchase Price of
$20,000,000 (the “Minimum Offering Amount”), and a maximum of 12,500,000 shares
of Common Stock at the Purchase Price for an aggregate Purchase Price of
$50,000,000 (the “Maximum Offering Amount”). The Company may sell an additional
2,500,000 shares of Common Stock at the Purchase Price for an aggregate Purchase
Price of an additional $10,000,000 to cover over-subscriptions (the
“Over-Subscription Option”) in the event the Offering is oversubscribed.
B.    The Initial Closing (as defined below) of no less than the Minimum
Offering Amount, including the Minimum Insider Investment (as defined below), is
contingent upon the substantially concurrent closing of a merger in accordance
with the terms of that certain Agreement and Plan of Merger and Reorganization,
dated on the date hereof (the “Merger Agreement”), among the Company, Peninsula
Acquisition Sub, Inc., a Delaware corporation (“Merger-Sub”) and wholly owned
subsidiary of the Company, and Transphorm, Inc., a Delaware corporation
(“Transphorm”), pursuant to which Merger-Sub will merge with and into
Transphorm, with Transphorm surviving the merger as a wholly owned subsidiary of
the Company (the “Merger”) and pursuant to which (i) all of the outstanding
shares of Transphorm’s capital stock (other than outstanding shares of
Transphorm’s capital stock held by Unaccredited Investors (as such term is
defined in the Registration Rights Agreement)) will be exchanged for a maximum
of 31,250,000 shares of the Company’s Common Stock (which number of shares of
Parent Common Stock shall be reduced by a number equal to the quotient obtained
by dividing (1) the aggregate cash payment payable pursuant to prong (ii) below
by (2) the Purchase Price (the “Parent Share Reduction”)), inclusive of (x)
15,461 shares of Common Stock issuable upon the exercise of warrants assumed by
the Company in connection with the Merger and (y) 3,076,171 shares of Common
Stock issuable upon the conversion of convertible notes assumed by the Company
in connection with the Merger (the “Merger Shares”), (ii) each outstanding share
of Transphorm’s capital stock held by Unaccredited Investors will be converted
into the right for such holder to receive a cash payment equal to the Purchase
Price multiplied by 0.082891525270, (iii) all outstanding options to acquire
shares of Transphorm’s common stock (whether vested or unvested) will be assumed
by the Company and converted into options to acquire shares of Common Stock
(such options, the “Transphorm Options”), and (iv) the Company will adopt an
equity incentive plan which will provide for the issuance of equity awards
covering an aggregate of up to an additional 5,050,000 shares of Common Stock
(inclusive of any shares of Common Stock issued upon the exercise of Transphorm
Options). Upon the consummation of the Merger, Transphorm shall change its name
to “Transphorm Technology, Inc.” and the Company will change its name to
“Transphorm, Inc.”
C.    The Shares (as defined below) subscribed for pursuant to this Agreement
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Offering is being made on a best efforts basis to
“accredited investors,” as defined in Regulation D under the Securities Act in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act and/or Rule 506 of Regulation D.




--------------------------------------------------------------------------------




AGREEMENT
The Company and the Purchaser hereby agree as follows:
1.    Subscription.
1.1    Purchase and Sale of the Shares.
(a)    Subject to the terms and conditions of this Agreement, the undersigned
Purchaser agrees to purchase, and the Company agrees to sell and issue to such
Purchaser, that number of shares set forth on such Purchaser’s Omnibus Signature
Page attached hereto at the Purchase Price, for a total aggregate Purchase Price
as set forth on such Omnibus Signature Page. The minimum subscription amount for
each Purchaser in the Offering is $50,000 (or 12,500 shares); provided that the
Company may accept subscriptions for less than $50,000 from any Purchaser in its
sole discretion. For the purposes of this Agreement, “Shares” means the shares
of Common Stock issued in the Offering at the Initial Closing (as defined below)
or at any Subsequent Closing (as defined below).
(b)    This Agreement is one of a series of subscription agreements issued (and
to be issued) by the Company to purchasers of Shares in connection with the
Offering with the same terms and conditions set forth in this Agreement (each, a
“Subscription Agreement”, and collectively, the “Subscription Agreements”).
1.2    Subscription Procedure; Closing.
(a)    Initial Closing. Subject to the terms and conditions of this Agreement,
the initial purchase and sale of the Shares shall take place remotely via the
exchange of documents and signatures following the closing of the Merger and
receipt of subscriptions equal to or exceeding the Minimum Offering Amount
(including subscriptions made by current stockholders or business partners of
Transphorm of a minimum of 2,500,000 Shares in the Offering (the “Minimum
Insider Investment”) or at such other time and place as mutually agreed to by
the Company and the Placement Agents (as defined in Section 2) (the “Initial
Closing”).
(b)    Subsequent Closings. If the Maximum Offering Amount is not sold at the
Initial Closing, at any time on or prior to February 12, 2020 or at such later
time as the Company and the Placement Agents may mutually agree without notice
to or consent from Purchasers (each a “Subsequent Closing” and collectively the
“Subsequent Closings”), the Company may sell additional Shares up to the Maximum
Offering Amount, and if there are over-subscriptions, such additional Shares as
may be sold in connection with the Over-Subscription Option (the “Subsequent
Closing Shares”) to such persons as may be approved by the Company and who are
reasonably acceptable to the Placement Agents (the “Additional Purchasers”). All
such sales made at any Subsequent Closing, shall be made on the terms and
conditions set forth in the Subscription Agreement and (i) the representations
and warranties of the Company set forth in Section 3 hereof (and the Disclosure
Schedule) shall speak as of each Closing (except to the extent specified
otherwise in Section 3) and (ii) the representations and warranties of the
Additional Purchasers in Section 4 hereof shall speak as of such Subsequent
Closing. Any Subsequent Closing Shares issued and sold pursuant to this Section
1.2(b) shall be deemed to be “Shares” for all purposes under this Agreement, and
any Additional Purchasers thereof shall be deemed to be “Purchasers” for all
purposes under this Agreement. The Initial Closing and the Subsequent Closings,
if any, shall be known collectively herein as the “Closings” or individually as
a “Closing.”




--------------------------------------------------------------------------------




(c)    Subscription Procedure.  To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
paragraphs (i) through (iv) of this Section on or before the applicable Closing:
(i)    Notice. Not less than two (2) business days prior to the scheduled
Closing date of the Merger, the Company shall provide written notice (email
being sufficient) to the Purchasers of the date of the Initial Closing
hereunder.
(ii)    Subscription Documents.  At or before the applicable Closing, the
Purchaser shall review, complete and execute the Omnibus Signature Page to this
Agreement and the Registration Rights Agreement substantially in the form of
Exhibit A hereto (the “Registration Rights Agreement”), the Investor Profile,
Selling Securityholder Notice and Questionnaire and Accredited Investor
Certification, attached hereto following the Omnibus Signature Page
(collectively, the “Subscription Documents”), and, if applicable, any additional
forms and questionnaires distributed to the Purchaser and deliver the
Subscription Documents and such additional forms and questionnaires to the party
indicated thereon at the address set forth under the caption “How to subscribe
for Shares in the private offering of Peninsula Acquisition Corporation (to be
renamed Transphorm, Inc.),” below. Executed documents may be delivered to such
party by facsimile or .pdf (or similar format) sent by electronic mail (e-mail).
(iii)    Purchase Price.  Simultaneously with the delivery of the Subscription
Documents as provided herein, and in any event at or prior to the applicable
Closing, the Purchaser shall deliver to the Bank of New York Mellon, in its
capacity as escrow agent (the “Escrow Agent”), under an escrow agreement among
the Company, the Placement Agents and the Escrow Agent (the “Escrow Agreement”),
the full Purchase Price set forth on the Purchaser’s Omnibus Signature Page
attached hereto, by wire transfer of immediately available funds, pursuant to
the instructions set forth under the caption “How to subscribe for Shares in the
private offering of Peninsula Acquisition Corporation (to be renamed Transphorm,
Inc.),” below. Such funds will be held for the Purchaser’s benefit in the escrow
account established for the Offering (the “Escrow Account”) and will be returned
promptly, without interest or offset, if this Agreement is not accepted by the
Company, the subscription has been revoked by Purchaser in accordance with
Section 8, the Minimum Offering Amount has not been sold, any condition is not
satisfied or waived, or the Offering is terminated pursuant to its terms prior
to the Closing.
(iv)    Company Discretion.  The Purchaser understands and agrees that the
Company reserves the right to accept or reject this or any other subscription
for Shares, in whole or in part, notwithstanding prior receipt by the Purchaser
of notice of acceptance of this subscription. The Company shall have no
obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Agreement. If this subscription is rejected
in whole, or the Offering is terminated, all funds received from the Purchaser
will be returned without interest or offset, and this Agreement shall thereafter
be of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Agreement will continue in full force and effect to
the extent this subscription was accepted.
2.    Placement Agents. B. Riley FBR, Inc., a U.S.-registered broker-dealer (“B.
Riley”), has been engaged by Transphorm as lead placement agent, and
Craig-Hallum Capital Group LLC (“C-H”) is acting as a co-placement agent, on a
best efforts basis, for the Offering. Transphorm, subject to its agreement with
B. Riley, or B. Riley itself, may engage additional placement agents (B. Riley
and C-H, together with any such additional placement agents, the “Placement
Agents”). The Placement Agents will collectively be paid at each Closing from
the Offering proceeds a total cash commission (the “Cash Fee”) of seven percent
(7%) of the gross Purchase Price paid by Purchasers in the Offering excluding
Inside Purchasers (as hereinafter




--------------------------------------------------------------------------------




defined). Any funds raised from certain entities with which Transphorm has a
substantial pre-existing relationship as agreed between B. Riley and Transphorm
(“Inside Purchasers”) will be subject to a Cash Fee to B. Riley of four percent
(4%). In addition, B. Riley will be paid at Closing from the Offering proceeds a
structuring fee of one percent (1%) of the gross Purchase Price paid by
Purchasers in the Offering. Transphorm will also pay certain expenses of the
Placement Agents in connection with the Offering.
3.    Representations and Warranties of the Company. Except (i) as set forth in
the disclosure schedule delivered to the Purchasers concurrently with the
execution of this Agreement (the “Disclosure Schedule”), or (ii) as disclosed in
the substantially complete draft of the Current Report on Form 8-K describing
the Merger, the Offering and the related transactions, including “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act), to be
filed by the Company with the Securities and Exchange Commission (the “SEC”)
within four (4) Business Days (as defined below) after the closing of the Merger
and the Initial Closing of the Offering (a copy of which is attached to the
Disclosure Schedule) (the “Super 8-K”) (but excluding any disclosures contained
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or in any other section to the extent
they are forward-looking statements or cautionary, predictive or forward-looking
in nature), the Company hereby represents and warrants to the Purchaser, as of
the applicable Closing (after giving effect to the Merger), the following:
a.    Organization and Qualification. The Company and each of its subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of Delaware, and has the requisite corporate power to own its properties
and to carry on its business as now being conducted. The Company and each of its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have any
material adverse effect on the business, properties, assets, liabilities,
operations or financial condition of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”). For purposes of this Agreement, none of the
following, either alone or in combination, will constitute, or be considered in
determining whether there has been, a Material Adverse Effect: any event,
change, circumstance, effect or other matter resulting from or related to (i)
any outbreak or escalation of war or major hostilities or any act of terrorism,
(ii) changes in Laws, GAAP or enforcement or interpretation thereof, (iii)
changes that generally affect the industries and markets in which the Company or
Transphorm operates or (iv) changes in financial markets, general economic
conditions (including prevailing interest rates, exchange rates, commodity
prices and fuel costs) or political conditions. Each subsidiary of the Company
is identified on Schedule 3a attached hereto.
b.    Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement
and the Escrow Agreement (the “Transaction Documents”) and to issue the Shares,
in accordance with the terms hereof and thereof; (ii) the execution and delivery
by the Company of each of the Transaction Documents and the consummation by it
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Shares, have been, or will be at the time of
execution of each such Transaction Document, duly authorized by the Company’s
Board of Directors, and no further consent or authorization is, or will be at
the time of execution of each such Transaction Document, required by the
Company, its Board of Directors or its stockholders; (iii) each of the
Transaction Documents will be duly executed and delivered by the Company; and
(iv) the Transaction Documents, when executed, will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies and, with respect




--------------------------------------------------------------------------------




to any rights to indemnity or contribution contained in the Transaction
Documents, as such rights may be limited by state or federal laws or public
policy underlying such laws.
c.    Capitalization.  The authorized capital stock of the Company consists of
750,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par
value $0.0001 per share (the “Preferred Stock”). After giving effect to the
issuance of shares reserved for issuance pursuant to the Merger Agreement, but
immediately before the Initial Closing, the Company will have a maximum of
32,900,000 shares of Common Stock outstanding (which number will be reduced by
the number of shares of Common Stock equal to the Parent Share Reduction) (on a
fully-diluted basis, excluding any shares issuable under the Company’s equity
incentive plan), and no shares of Preferred Stock issued and outstanding. All of
the outstanding shares of Common Stock and of the capital stock of each of the
Company’s subsidiaries have been duly authorized, validly issued and are fully
paid and nonassessable. Immediately after giving effect to the Merger and the
Closing of the Minimum Offering Amount or the Maximum Offering Amount (in each
case, assuming no sales pursuant to the Over-Subscription Option), the pro forma
outstanding capitalization of the Company will be as set forth under “Pro Forma
Capitalization” in Schedule 3c attached hereto. After giving effect to the
Merger: (i) no shares of capital stock of the Company or any of its subsidiaries
will be subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) except as set forth on
Schedule 3c and as contemplated by the Transaction Documents, there will be no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries;
(iii) there will be no outstanding debt securities of the Company or any of its
subsidiaries other than indebtedness as set forth in Schedule 3c(iii);
(iv) other than pursuant to the Registration Rights Agreement or as set forth in
Schedule 3c(iv), there will be no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (v) there will be no outstanding
registration statements of the Company or any of its subsidiaries, and there
will be no outstanding comment letters from the SEC or any other regulatory
agency; (vi) except as provided in this Agreement or as set forth in Schedule
3c(vi), there will be no securities or instruments of the Company or any of its
subsidiaries containing anti-dilution or similar provisions, including the right
to adjust the exercise, exchange or reset price under such securities, that will
be triggered by the issuance of the Shares as described in this Agreement; and
(vii) no co-sale right, right of first refusal or other similar right will exist
with respect to the Shares or the issuance and sale thereof. Upon request, the
Company will make available to the Purchaser true and correct copies of the
Company’s Certificate of Incorporation, as in effect as of the Initial Closing,
and the Company’s Bylaws, as in effect as of the Initial Closing, and the terms
of all securities exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to officers,
directors, employees, and consultants.
d.    Issuance of Shares.  The Shares that are being issued to the Purchaser
hereunder, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free of restrictions on transfer other than
restrictions on transfer under the Transaction Documents, applicable state and
federal securities laws and liens or encumbrances created by or imposed by the
Purchaser.
e.    No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby including issuance and sale of the
Shares in accordance with this Agreement will not (i) result in a violation of
the Certificate of Incorporation or the Bylaws (or equivalent constitutive
document) of the




--------------------------------------------------------------------------------




Company or any of its subsidiaries, (ii) violate or conflict with, or result in
a breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, credit agreement or instrument to which the Company or any
subsidiary is a party, except for those which would not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected, except for those which would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any subsidiary is in violation
of or in default under, any provision of its Certificate of Incorporation or
Bylaws. Neither the Company nor any subsidiary is in violation of any term of or
in default under any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or any subsidiary, except for any such violation or
default that has not had or would not reasonably be expected to have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws,
neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof other than
(i) the filings required pursuant to Section 9(j), (ii) the filing of the
registration statement contemplated by the Registration Rights Agreement and
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
SEC under Regulation D. Except as set forth on Schedule 3e attached hereto,
neither the execution and delivery by the Company of the Transaction Documents,
nor the consummation by the Company of the transactions contemplated hereby or
thereby, will require any notice, consent or waiver under any contract or
instrument to which the Company or any subsidiary is a party or by which the
Company or any subsidiary is bound or to which any of their assets is subject,
except for any notice, consent or waiver the absence of which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All consents, authorizations, orders, filings and registrations
which the Company or any of its subsidiaries is required to obtain pursuant to
the preceding two sentences have been or will be obtained or effected on or
prior to the Closing.
f.    Absence of Litigation.  Except as set forth on Schedule 3f attached
hereto, there is no action, suit, claim, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation before or by any court, public board, governmental or
administrative agency, self-regulatory organization, arbitrator, regulatory
authority, stock market, stock exchange or trading facility (an “Action”) now
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries or any of their respective officers or
directors, which would be reasonably likely to (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the other Transaction Documents, or
(ii) have a Material Adverse Effect. For the purpose of this Agreement, the
knowledge of the Company means the knowledge of the executive officers of the
Company (for the avoidance of doubt, after giving effect to the Merger) and
Transphorm (both actual or knowledge that they would have had upon reasonable
inquiry of their direct reports responsible for the applicable subject matter).
Neither the Company nor any of its subsidiaries is subject to any judgment,
decree, or order which has had, or would reasonably be expected to have a
Material Adverse Effect.
g.    Acknowledgment Regarding Purchaser’s Purchase of the Shares.  The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company




--------------------------------------------------------------------------------




(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares.
h.    No General Solicitation.  Neither the Company, nor any of its Affiliates
(as defined below), nor, to the knowledge of the Company, any person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Shares. “Affiliate” means, with respect to any person, any other
person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such person, as such
terms are used in and construed under Rule 144 under the Securities Act (“Rule
144”). With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.
i.    No Integrated Offering.  Neither the Company, nor any of its Affiliates,
nor to the knowledge of the Company, any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, other than the transactions
contemplated hereby, under circumstances that would require registration of the
Shares under the Securities Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act.
j.    Employee Relations.  Except as disclosed in the SEC Reports (as defined
below), neither Company nor any subsidiary is involved in any labor dispute nor,
to the knowledge of the Company, is any such dispute threatened. Except as
disclosed in the SEC Reports, neither Company nor any subsidiary is party to any
collective bargaining agreement. Except as disclosed in the SEC Reports, the
Company’s and/or its subsidiaries’ employees are not members of any union, and
the Company believes that its and its subsidiaries’ relationship with their
respective employees is good.
k.    Intellectual Property Rights. After giving effect to the Merger, except as
set forth on Schedule 3k attached hereto, the Company and each of its
subsidiaries owns, possesses, or has rights to use, all Intellectual Property
necessary for the conduct of the Company’s and its subsidiaries’ business as now
conducted and disclosed to be owned, possessed or used by the Company or its
subsidiaries in the SEC Reports, except for such failure to own, possess or have
such rights that would not reasonably be expected to have a Material Adverse
Effect, and, there are no unreleased liens or security interests which have been
filed, or which the Company has received notice of, against any of the patents
owned by the Company. Furthermore, (A) to the Company’s knowledge, there is no
infringement, misappropriation or violation by third parties of any such
Intellectual Property, except as such infringement, misappropriation or
violation would not reasonably be expected to have a Material Adverse Effect;
(B) there is no pending or, to the Company’s knowledge, threatened, Action by
others challenging the Company’s or any of its subsidiaries’ rights in or to any
such Intellectual Property, except for such failure to own, possess or have such
rights that would not reasonably be expected to have a Material Adverse Effect;
(C) the Intellectual Property owned by the Company and its subsidiaries, and to
the Company’s knowledge, the Intellectual Property licensed to the Company and
its subsidiaries, has not been adjudged invalid or unenforceable, in whole or in
part, and there is no pending or, to the Company’s knowledge, threatened Action
by others challenging the validity, enforceability or scope of any such
Intellectual Property; (D) there is no pending or, to the Company’s knowledge,
threatened Action by others that the Company or any of its subsidiaries
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, neither the Company nor any of its
subsidiaries has received any written notice of such Action; and (E) to the
Company’s knowledge, no employee of the Company or any of its subsidiaries is in
violation of any term of any employment contract,




--------------------------------------------------------------------------------




patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, nondisclosure agreement or any
restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of its
subsidiaries or actions undertaken by the employee while employed with the
Company or any of its subsidiaries, except such violation as would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, (1) the Company and
its subsidiaries have disclosed to the U.S. Patent and Trademark Office
(“USPTO”) all information known to the Company to be relevant to the
patentability of its inventions in accordance with 37 C.F.R. Section 1.56, and
(2) neither the Company nor any of its subsidiaries made any misrepresentation
or concealed any information from the USPTO in any of the patents or patent
applications owned or licensed to the Company, or in connection with the
prosecution thereof, in violation of 37 C.F.R. Section 1.56. Except as would not
reasonably be expected to have a Material Adverse Effect and to the Company’s
knowledge, (x) there are no facts that are reasonably likely to provide a basis
for a finding that the Company or any of its subsidiaries does not have clear
title to the patents or patent applications owned or licensed to the Company or
other proprietary information rights as being owned by the Company or any of its
subsidiaries and (y) no valid issued U.S. patent would be infringed by the
activities of the Company or any of its subsidiaries relating to products
currently or proposed to be manufactured, used or sold by the Company or any of
its subsidiaries. “Intellectual Property” shall mean all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, domain names,
technology and know-how.
l.    Environmental Laws. The Company and each subsidiary have complied with all
applicable Environmental Laws (as defined below), except for violations of
Environmental Laws that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to the knowledge of the Company, threatened civil or criminal
litigation, written notice of violation, formal administrative proceeding, or
investigation, inquiry or information request, relating to any Environmental Law
involving the Company or any subsidiary, except for litigation, notices of
violations, formal administrative proceedings or investigations, inquiries or
information requests that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect. For purposes
of this Agreement, “Environmental Law” means any national, state, provincial or
local law, statute, rule or regulation or the common law relating to the
environment or occupational health and safety, including without limitation any
statute, regulation, administrative decision or order pertaining to (i)
treatment, storage, disposal, generation and transportation of industrial, toxic
or hazardous materials or substances or solid or hazardous waste; (ii) air,
water and noise pollution; (iii) groundwater and soil contamination; (iv) the
release or threatened release into the environment of industrial, toxic or
hazardous materials or substances, or solid or hazardous waste, including
without limitation emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (v) the protection of wild life,
marine life and wetlands, including without limitation all endangered and
threatened species; (vi) storage tanks, vessels, containers, abandoned or
discarded barrels, and other closed receptacles; (vii) health and safety of
employees and other persons; and (viii) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended. To the knowledge of the Company, there is
no material environmental liability with respect to any solid or hazardous waste
transporter or treatment, storage or disposal facility that has been used by the
Company or any subsidiary.
m.    Authorizations; Regulatory Compliance. The Company and each of its
subsidiaries holds, and is operating in compliance with, all authorizations,
licenses, permits, approvals, clearances,




--------------------------------------------------------------------------------




registrations, exemptions, consents, certificates and orders of any federal,
state, local or foreign governmental or regulatory authority (each, a
“Governmental Authority”) and supplements and amendments thereto (collectively,
“Authorizations”) required for the conduct of its business as currently
conducted in all applicable jurisdictions and all such Authorizations are valid
and in full force and effect, except for Authorizations the absence of which,
and the failure to comply with, would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries is in
material violation of any terms of any such Authorizations, except, in each
case, such as would not reasonably be expected to have a Material Adverse
Effect; and neither the Company nor any of its subsidiaries has received written
notice of any revocation or modification of any such Authorization, or written
notice that such revocation or modification is being considered, except to the
extent that any such revocation or modification would not be reasonably expected
to have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product
operation or activity is in material violation of any Authorizations. Neither
the Company nor any of its subsidiaries is a party to any corporate integrity
agreement, deferred prosecution agreement, monitoring agreement, consent decree,
settlement order, or similar agreements, or has any reporting obligations
pursuant to any such agreement, plan or correction or other remedial measure
entered into with any Governmental Authority.
n.    Title.  Neither the Company nor any of its subsidiaries owns any real
property. Except as set forth on Schedule 3n attached hereto, each of the
Company and its subsidiaries has good and marketable title to all of its
personal property and assets (i) purportedly owned or used by them as reflected
in the SEC Reports, as of their respective dates, or (ii) necessary for the
conduct of their business as currently conducted, free and clear of any
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance, except for such restriction, mortgage, deed of
trust, pledge, lien, security interest or other charge, claim or encumbrance
that would not reasonably be expected to have a Material Adverse Effect. Except
as set forth on Schedule 3n, with respect to properties and assets it leases,
each of the Company and its subsidiaries is in compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances,
except for such liens, claims or encumbrances which would not reasonably be
expected to have a Material Adverse Effect.
o.    Tax Status.  The Company and each subsidiary has (i) made and filed
(taking into account any valid extensions) all federal and state income and
other material tax returns, reports and declarations required to be filed, (ii)
has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes that are
material in amount for periods subsequent to the periods to which such returns,
reports or declarations apply. To the knowledge of the Company, there are no
unpaid taxes in any material amount claimed to be due from the Company or any
subsidiary by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
p.    Certain Transactions.  Except for arm’s length transactions pursuant to
which the Company or any subsidiary makes payments in the ordinary course of
business upon terms no less favorable than it could obtain from third parties,
or as set forth in the SEC Reports, none of the officers, directors and, to the
Company’s knowledge, none of the employees of the Company or any subsidiary is
presently a party to any transaction with the Company or any subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership,




--------------------------------------------------------------------------------




trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, that would
be required to be disclosed by the Company pursuant to Item 404 of Regulation
S-K promulgated under the Securities Act.
q.    Rights of First Refusal.  Except as set forth on Schedule 3q attached
hereto, the Company is not obligated to offer the securities offered hereunder
on a right of first refusal basis or otherwise to any third parties including,
but not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.
r.    Insurance.  The Company and its subsidiaries have insurance policies of
the type and in amounts customarily carried by organizations conducting
businesses or owning assets similar to those of the Company and its
subsidiaries. There is no material claim pending under any such policy as to
which coverage has been questioned, denied or disputed by the underwriter of
such policy.
s.    SEC Reports.  The Company has timely filed or furnished, as applicable,
all reports, proxy statements, schedules, forms, statements, certifications and
other documents (including exhibits and all other information incorporated by
reference therein) required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (together with the Super
8-K, the “SEC Reports”), for the three (3) years preceding the date hereof (or
such shorter period since the Company was first required by law or regulation to
file such material). The draft Super 8-K to be furnished to each Purchaser prior
to the Initial Closing will not materially deviate from the Super 8-K without
written notification to the Purchaser prior to the filing of the Super 8-K. The
SEC Reports at the time they were filed complied, in all material respects, with
the requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley
Act as applicable. There are no contracts, agreements or other documents that
are required to be described in the SEC Reports and/or to be filed as exhibits
thereto that are not described, in all material respects, and/or filed as
required. There has not been any material change or amendment to, or any waiver
of any material right under, any such contract or agreement that has not been
described in and/or filed as an exhibit to the SEC Reports. As of the date
hereof, there are no outstanding or unresolved comments in comment letters
received from the SEC staff with respect to the SEC Reports. None of the SEC
Reports is the subject of an ongoing SEC review. There are no SEC inquiries or
investigations, other governmental inquiries or investigations or internal
investigations pending or threatened, in each case regarding any accounting
practice of the Company.
t.    Financial Statements.  The audited consolidated financial statements and
unaudited interim consolidated financial statements (including, in each case,
the notes thereto) of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
u.    Material Changes.  Except for the transactions contemplated hereby or in
the Merger Agreement, since the date of the latest balance sheet of the Company
and the latest balance sheet of Transphorm included in the financial statements
contained within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there have been no events, occurrences or developments that have
had or would reasonably be expected to have a Material Adverse Effect with
respect to the Company or Transphorm,




--------------------------------------------------------------------------------




(ii) neither the Company or any subsidiary nor Transphorm has incurred any
material liabilities (contingent or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the financial statements of the Company or Transphorm pursuant to
GAAP or to be disclosed in the SEC Reports, (iii) neither the Company nor any
subsidiary nor Transphorm has materially altered its method of accounting or the
manner in which it keeps its accounting books and records, and (iv) neither the
Company or any subsidiary nor Transphorm has declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company). The Company and its subsidiaries, individually and on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Initial Closing, will not
be Insolvent (as defined below). For purposes of this Section 3(u), “Insolvent”
means, with respect to the Company, on a consolidated basis with its
subsidiaries, (i) the present fair saleable value of the Company’s and its
subsidiaries’ assets is less than the amount required to pay the Company’s and
its subsidiaries’ total indebtedness), (ii) the Company and its subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and its subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature.
v.    Sarbanes-Oxley.  The Company is in compliance in all material respects
with all of the provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it.
w.    Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company or any subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its SEC Reports (including, for purposes hereof, any that are
required to be disclosed in a Form 10) and is not so disclosed and that would
otherwise have a Material Adverse Effect.
x.    Foreign Corrupt Practices.  Neither the Company and its subsidiaries, nor
to the Company’s knowledge, any agent or other person acting on behalf of the
Company or its subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”).
y.    Office of Foreign Assets Control. Neither the Company nor any subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.
z.    Money Laundering. The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any
subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any subsidiary, threatened.




--------------------------------------------------------------------------------




aa.    Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
bb.    Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 2 above.
cc.    Disclosure Materials.  The SEC Reports and the Disclosure Materials (as
defined below) taken as a whole do not contain an untrue statement of a material
fact or, to the Company’s knowledge, omit to state a material fact required to
be stated therein (in the case of the SEC Reports) or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. For the purposes of this Agreement “Disclosure Materials”
means the Confidential and Non-Binding Summary Term Sheet of the Company
previously provided to the Purchaser, and any roadshow presentation delivered to
the Purchaser in connection with the contemplated purchase of the Shares, each
as amended from time to time, relating to the Offering and any supplement or
amendment thereto, and any disclosure schedule or other information document,
delivered to the Purchaser prior to Purchaser’s execution of this Agreement, and
any such document delivered to the Purchaser after Purchaser’s execution of this
Agreement and prior to the closing of the Purchaser’s subscription hereunder,
including the Super 8-K.
dd.    Investment Company.  The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
ee.    Reliance.  The Company acknowledges that the Purchaser is relying on the
representations and warranties (as modified by the Disclosure Schedule or the
Super 8-K (but excluding any disclosures contained under the heading “Risk
Factors,” any disclosures of risks included in any “forward looking statements”
or disclosures that are cautionary, predictive or forward-looking in nature))
made by the Company hereunder and that such representations and warranties (as
modified by the Disclosure Schedule or the Super 8-K (but excluding any
disclosures contained under the heading “Risk Factors,” any disclosures of risks
included in any “forward looking statements” or disclosures that are cautionary,
predictive or forward-looking in nature)) are a material inducement to the
Purchaser purchasing the Shares. The Company further acknowledges that without
such representations and warranties of the Company made hereunder, the Purchaser
would not enter into this Agreement with the Company.
ff.    Use of Proceeds.  The Company intends to use the net proceeds from the
Offering to fund business growth across applications, together with funding
working capital and for general corporate purposes.
gg.    Bad Actor Disqualification. No “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”)
is applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company




--------------------------------------------------------------------------------




as an “issuer” for purposes of Rule 506 promulgated under the Securities Act,
any person listed in the first paragraph of Rule 506(d)(1).
hh.    Anti-Dilution. There are no securities or instruments issued by or to
which the Company is a party as of the date hereof containing anti-dilution or
similar provisions that will be triggered by the issuance of Shares in
connection with the Offering or pursuant to any other Subscription Agreement
entered into in connection with the Offering that have not been or will not be
validly waived on or prior to each Closing Date.
ii.    Other Purchasers. As of the date hereof, the Company has not entered into
any side letter or similar agreement with any Purchaser in connection with such
Purchaser’s direct or indirect investment in the Company other than this
Agreement. Each Purchaser will enter into this Subscription Agreement and no
other side letters or similar agreements with respect to its investment in the
Shares.
4.    Representations, Warranties and Agreements of the Purchaser. The
Purchaser, severally and not jointly with any other Purchaser, represents and
warrants to, and agrees with, the Company, as of the applicable Closing, the
following:
a.    The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment. The Purchaser has adequate means of providing
for its current and anticipated financial needs and contingencies, and is able
to bear the economic risks of the investment for an indefinite period of time
and has no need for liquidity of the investment in the Shares. The Purchaser can
afford the loss of his, her or its entire investment.
b.    The Purchaser is acquiring the Shares for investment for his, her or its
own account and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser understands and acknowledges that the
Offering and sale of the Shares have not been registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Purchaser further represents that he,
she or it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any third person with
respect to any of the Shares, other than with respect to an Affiliate of such
Purchaser. The Purchaser is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the SEC under the Securities Act, for the
reason(s) specified on the Accredited Investor Certification attached hereto as
completed by Purchaser, and Purchaser shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company. The
Purchaser resides in the jurisdiction set forth on the Purchaser’s Omnibus
Signature Page affixed hereto. The Purchaser has not taken any of the actions
set forth in, and is not subject to, the disqualification provisions of Rule
506(d)(1) of the Securities Act.
c.    The Purchaser (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company, association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Shares, such entity is duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction of its organization, the consummation of the




--------------------------------------------------------------------------------




transactions contemplated hereby is authorized by, and will not result in a
violation of applicable law or its charter or other organizational documents,
such entity has full power and authority to execute and deliver this Agreement
and all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Shares, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that he,
she or it has full power and authority to execute and deliver this Agreement in
such capacity and on behalf of the subscribing individual, ward, partnership,
trust, estate, corporation, or limited liability company or partnership, or
other entity for whom the Purchaser is executing this Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Agreement and make an investment in the Company, and represents
that this Agreement constitutes a legal, valid and binding obligation of such
entity. The execution and delivery of this Agreement does not violate or
conflict with any order, judgment, injunction, agreement or controlling document
to which the Purchaser is a party or by which it is bound.
d.    The Purchaser understands that the Shares are being offered and sold to
him, her or it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
such securities. The Purchaser further acknowledges and understands that the
Company is relying on the representations and warranties made by the Purchaser
hereunder and that such representations and warranties are a material inducement
to the Company to sell the Shares to the Purchaser. The Purchaser further
acknowledges that without such representations and warranties of the Purchaser
made hereunder, the Company would not enter into this Agreement with the
Purchaser.
e.    The Purchaser understands that, other than as expressly provided in the
Registration Rights Agreement, the Company does not currently intend to register
the Shares under the Securities Act at any time in the future; and the
undersigned will not immediately be entitled to the benefits of Rule 144 with
respect to the Shares. The Purchaser understands that no public market exists
for the Company’s Common Stock and that there can be no assurance that any
public market for the Common Stock will exist or continue to exist. The
Company’s Common Stock is not approved for quotation on OTC Markets or any other
quotation system or listed on any exchange. The Company intends to cause the
Common Stock to be quoted on OTC Markets QB tier as soon as practicable (and no
later than 180 days) following the final Closing of the Offering; however, the
Company makes no representation, warranty or covenant with respect to the
initiation of or continued quotation of the Common Stock on the OTC Markets QB
tier or listing on any other market or exchange.
f.    The Purchaser has received, reviewed and understood the information about
the Company, including all Disclosure Materials provided to it by the Company
and/or the Placement Agents (at the Company’s direction), and has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management. The Purchaser understands that such discussions,
as well as any Disclosure Materials provided by the Company and/or the Placement
Agents (at the Company’s direction), were intended to describe the aspects of
the Company’s business and prospects and the Offering which the Company believes
to be material, but were not necessarily a thorough or exhaustive description,
and except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company and the Placement
Agents. Some




--------------------------------------------------------------------------------




of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control. The Purchaser acknowledges that he, she or it is not relying
upon any person or entity, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company.
Additionally, the Purchaser understands and represents that he, she or it is
purchasing the Shares notwithstanding the fact that the Company may disclose in
the future certain material information the Purchaser has not received,
including (without limitation) financial statements of the Company and/or
Transphorm for the current or prior fiscal periods, and any subsequent period
financial statements that will be filed with the SEC, that he, she or it is not
relying on any such information in connection with his, her or its purchase of
the Shares and that he, she or it waives any right of action with respect to the
nondisclosure to him, her or it prior to his, her or its purchase of the Shares
of any such information. Each Purchaser has sought such accounting, legal and
tax advice as the Purchaser has considered necessary to make an informed
investment decision with respect to his, her or its acquisition of the Shares.
g.    The Purchaser acknowledges that none of the Company or the Placement
Agents is acting as a financial advisor or fiduciary of the Purchaser (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby. The Purchaser further represents to the Company
that the Purchaser’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Purchaser and the Purchaser’s
representatives.
h.    As of any applicable Closing in which the Purchaser participates, all
actions on the part of Purchaser, and its officers, directors and partners, if
applicable, necessary for the authorization, execution and delivery of this
Agreement and the Registration Rights Agreement and the performance of all
obligations of the Purchaser hereunder and thereunder shall have been taken, and
this Agreement and the Registration Rights Agreement, assuming due execution by
the parties hereto and thereto, constitute valid and legally binding obligations
of the Purchaser, enforceable in accordance with their respective terms, subject
to: (i) judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.
i.    The Purchaser represents that neither it nor, to its knowledge, any person
or entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in the Purchaser, nor any person on whose
behalf the Purchaser is acting: (i) is a person listed in the Annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser (i) agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders and (ii) consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its Affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, anti-terrorist and




--------------------------------------------------------------------------------




asset control laws, regulations, rules and orders. If the Purchaser is a
financial institution that is subject to the USA Patriot Act, the Purchaser
represents that it has met all of its obligations under the USA Patriot Act. The
Purchaser acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Purchaser is a Prohibited Purchaser or is
otherwise engaged in suspicious activity or refuses to promptly provide
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
the Purchaser to transfer the Shares. The Purchaser further acknowledges that
neither the Purchaser nor any of the Purchaser’s Affiliates or agents will have
any claim against the Company or Transphorm for any form of damages as a result
of any of the foregoing actions.
j.    If the Purchaser is an Affiliate of a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated Affiliate.
k.    The Purchaser or its duly authorized representative realizes that because
of the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s future financial results may be
expected to fluctuate from month to month and from period to period and will,
generally, involve a high degree of financial and market risk that could result
in substantial or, at times, even total losses for investors in securities of
the Company. The Purchaser has carefully read the risk factors and other
information (including the financial statements of Transphorm) included in the
Super 8-K. The Purchaser has carefully considered such risk factors before
deciding to invest in the Shares.
l.    The Purchaser is not subscribing for Shares as a result of or subsequent
to any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.
m.    The Purchaser acknowledges that no U.S. federal or state agency or any
other government or governmental agency has passed upon the Shares or made any
finding or determination as to the fairness, suitability or wisdom of any
investments therein.
n.    Other than consummating the transactions contemplated hereunder, the
Purchaser has not directly or indirectly, nor has any individual or entity
acting on behalf of or pursuant to any understanding with such Purchaser,
executed any purchases or sales, including Short Sales (as defined below), of
the securities of the Company during the period commencing at the time Purchaser
was first contacted by the Company or any other individual or entity
representing the Company (including one or more of the Placement Agents)
regarding the transactions contemplated hereunder. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers do not communicate or share information with,
and have no direct knowledge of the investment decisions made by, the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by, the portfolio manager that made the investment decision to




--------------------------------------------------------------------------------




purchase the Shares covered by this Agreement. Other than to other individuals
or entities party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future. For purposes of this Agreement, “Short Sales” means all “short sales” as
defined in Rule 200 of Regulation SHO under the Exchange Act (but shall not be
deemed to include the location and/or reservation of borrowable shares of Common
Stock).
o.    The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchaser, and will comply with such
anti-manipulation rules of Regulation M.
p.    All of the information concerning the Purchaser set forth herein, and any
other information furnished by the Purchaser in writing to the Company or a
Placement Agent for use in connection with the transactions contemplated by this
Agreement, is true, correct and complete in all material respects as of the date
of this Agreement, and, if there should be any material change in such
information prior to the Purchaser’s purchase of the Shares, the Purchaser will
promptly furnish revised or corrected information to the Company.
q.    The Purchaser has reviewed with its own tax advisors the U.S. federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Transaction Documents. With respect to such
matters, such Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Transaction Documents.
r.    If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (a) the legal
requirements within its jurisdiction for the purchase of the Shares; (b) any
foreign exchange restrictions applicable to such purchase; (c) any governmental
or other consents that may need to be obtained; and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Shares. The Purchaser’s subscription and
payment for and continued beneficial ownership of the Shares will not violate
any applicable securities or other laws of the Purchaser’s jurisdiction.
s.    Each Purchaser represents that it is not a “foreign person” for purposes
of Section 721 of the Defense Production Act of 1950 (as amended) or the rules
or regulations promulgated thereunder (including 31 C.F.R. Part 800 and 31
C.F.R. part 801); provided, however, that any Purchaser who is a “foreign
person” for such purposes agrees that it will not (i) obtain any control rights
over the Company, including the ability to determine, direct, or decide
important matters affecting the Company; (ii) have access to any material
nonpublic technical information in the possession of the company; (iii) obtain
membership or observer rights on the Board of Directors or the right to nominate
an individual to a position on the Board of Directors; or (iv) have any
involvement, other than through voting of shares, in substantive decision making
of the Company regarding the use, development, acquisition or release of the
Company’s technology.
t.     (For ERISA plans only)  The fiduciary of the Employee Retirement Income
Security Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary
has been informed of and




--------------------------------------------------------------------------------




understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities. The
Purchaser fiduciary or Plan (a) is responsible for the decision to invest in the
Company; (b) is independent of the Company or any of its Affiliates; (c) is
qualified to make such investment decision; and (d) in making such decision, the
Purchaser fiduciary or Plan has not relied primarily on any advice or
recommendation of the Company or any of its Affiliates.
u.    Neither (i) the Purchaser, (ii) any of its directors, executive officers,
other officers of Purchasers that may serve as a director or officer of any
company in which it invests, general partners or managing members is subject to
any Disqualification Events, except for Disqualification Events covered by
Rule 506(d)(2)(ii) or (iii) under the Securities Act, and disclosed reasonably
in advance of the applicable Closing in writing in reasonable detail to the
Company.
v.    The Purchaser understands that there are substantial restrictions on the
transferability of the Shares and that the certificates or book-entry positions
representing the Shares shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):
THE SECURITIES REPRESENTED BY THIS BOOK-ENTRY POSITION HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS OR (3) SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.
In addition, if any Purchaser is an Affiliate of the Company, certificates or
book-entry positions evidencing the Shares issued to such Purchaser may bear a
customary “Affiliates” legend.
The Company shall be obligated to promptly reissue unlegended certificates upon
the request of any holder thereof (x) at such time as the holding period under
Rule 144 or another applicable exemption from the registration requirements of
the Securities Act has been satisfied or (y) at such time as a registration
statement is available for the transfer of the Shares. The Company is entitled
to request from any holder requesting unlegended certificates under clause (x)
of the foregoing sentence an opinion of counsel reasonably acceptable to the
Company to the effect that the securities proposed to be disposed of may
lawfully be so disposed of without registration, qualification or legend.
w.    If the Purchaser is an individual, then the Purchaser resides in the state
or province identified in the address of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the




--------------------------------------------------------------------------------




office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on such
Purchaser’s Omnibus Signature Page to this Agreement.
x.    Each Purchaser understands that the Company prior to the Merger was a
“shell company” as defined in Rule 12b-2 under the Exchange Act, and that upon
filing with the SEC of the Super 8-K reporting the consummation of the Merger
and related transactions and the transactions contemplated by this Agreement,
and otherwise containing “Form 10 information” discussed below, the Company will
reflect therein that it is no longer a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Shares)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates or book-entry
positions for the Shares cannot be removed except in connection with an actual
sale meeting the foregoing requirements or pursuant to an effective registration
statement.
y.    Each Purchaser purchasing Shares in any Subsequent Closing represents that
it (1) has a substantive, pre-existing relationship with the Company or (2) has
direct contact by the Company or its Placement Agents outside of the Offering
prior to the filing of the Super 8-K and (3) did not independently contact the
issuer as a result of general solicitation by means of the Super 8-K or any
press release or any other public disclosure disclosing the material terms of
the Offering.
z.    To effectuate the terms and provisions hereof, the Purchaser hereby
appoints B. Riley and C-H as its attorney‑in‑fact (and B. Riley and C-H hereby
accepts such appointment) for the purpose of carrying out the provisions of the
Escrow Agreement by and among the Company, Transphorm, the Placement Agents and
the Escrow Agent (the “Escrow Agreement”) including, without limitation, taking
any action on behalf of, or at the instruction of, the Purchaser and executing
any release notices required under the Escrow Agreement and taking any action
and executing any instrument that B. Riley may deem necessary or advisable (and
lawful) to accomplish the purposes hereof. All acts done under the foregoing
authorization are hereby ratified and approved and neither B. Riley nor any
designee nor agent thereof shall be liable for any acts of commission or
omission, for any error of judgment, for any mistake of fact or law except for
acts of gross negligence or willful misconduct. This power of attorney, being
coupled with an interest, is irrevocable while the Escrow Agreement remains in
effect.
5.    Conditions to Company’s Obligations at the applicable Closing.  The
Company’s obligation to complete the sale and issuance of the Shares and deliver
the Shares to each Purchaser, individually, at the applicable Closing shall be
subject to the following conditions to the extent not waived by the Company:
a.    Receipt of Payment.  The Company shall have received payment, by wire
transfer of immediately available funds, in the full amount of the purchase
price for the number of Shares being purchased by such Purchaser at such
Closing.
b.    Representations and Warranties.  The representations and warranties made
by the Purchaser in Section 4 hereof, shall be true and correct in all respects
when made, and shall be true and




--------------------------------------------------------------------------------




correct in all respects on the applicable Closing date with the same force and
effect as if they had been made on and as of said date.
c.    Performance. The Purchaser shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the applicable Closing.
d.    Receipt of Executed Documents.  Each Purchaser participating in the
applicable Closing shall have executed and delivered to the Company the Omnibus
Signature Page, the Investor Profile and the Selling Securityholder Notice and
Questionnaire (as defined in the Registration Rights Agreement).
e.    Effectiveness of the Merger.  The Merger shall have been effected.
f.    Minimum Offering.  In connection with the Initial Closing only, the
Company shall have received subscriptions for a number of shares of Common Stock
equal to or exceeding the Minimum Offering Amount (inclusive of the Minimum
Insider Investment).
g.    Lock-Up Agreements. In connection with the Initial Closing only, (a) all
officers and directors of the Company, (b) key employees, agreed to by the
Company and Transphorm, if any; and (c) all persons holding in the aggregate 5%
or more of the Merger Shares issued in exchange for the equity securities of
Transphorm in the Merger (each a “Restricted Holder” and, collectively, the
“Restricted Holders”) shall have entered into agreements with the Company for a
term of nine months, whereby they will agree to certain restrictions on the sale
or disposition (including pledge) of all of the Company’s Common Stock held by
(or issuable to) them on the date of the Initial Closing, excluding any shares
purchased by them in the Offering. The lock-ups will contain customary transfer
exceptions, including (i) transfers of Common Stock to affiliates, subsidiaries,
partners, members, shareholders or equityholders or to any investment fund or
other affiliated entity; (ii) pledge of shares as collateral for margin loans;
and (iii) transfers of Common Stock made in connection with a change of control
or a tender or exchange offer.
h.    Qualifications.  All authorizations, approvals or permits, of any
Governmental Authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement at each Closing shall be obtained and effective as of
such Closing except for Blue Sky law permits and qualifications that may be
properly obtained after such Closing.
6.    Conditions to Purchasers’ Obligations at the applicable Closing. Each
Purchaser’s obligation to accept delivery of the Shares and to pay for the
Shares at the applicable Closing shall be subject to the following conditions to
the extent not waived by the holders of at least a majority of the Shares to be
purchased at such Closing and the Placement Agents on behalf of the Purchasers
at the applicable Closing:
a.    Representations and Warranties.  The representations and warranties made
by the Company in Section 3 hereof (as modified by the Disclosure Schedule or
the Super 8-K (but excluding any disclosures contained under the heading “Risk
Factors” and any disclosure of risks included in any “forward-looking
statements” disclaimer or in any other section to the extent they are
forward-looking statements or cautionary, predictive or forward-looking in
nature)) shall be true and correct in all respects as of, and as if made on, the
date of this Agreement and as of such Closing date (except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all respects
as of such earlier date) except where the failure of such representations and
warranties to be so true and correct (without giving effect to any limitations
as to “materiality” or “Material Adverse Effect” set forth therein) does not
have, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.




--------------------------------------------------------------------------------




b.    Performance. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the applicable Closing.
c.    Receipt of Executed Transaction Documents.  In connection with the Initial
Closing only, the Company shall have executed and delivered to the Placement
Agents the Registration Rights Agreement and the Escrow Agreement.
d.    Effectiveness of the Merger.  The Merger shall have been effected.
e.    Minimum Offering.  In connection with the Initial Closing only, the
Company shall have received subscriptions for a number of shares of Common Stock
equal to or exceeding the Minimum Offering Amount (inclusive of the Minimum
Insider Investment).
f.    Certificate.  The Chief Executive Officer of the Company shall execute and
deliver or cause to be delivered to the Purchasers and the Placement Agents a
certificate addressed to the Purchasers and the Placement Agents to the effect
as provided in Sections 6(a) and (b) above.
g.    Good Standing.  The Company and each of its subsidiaries is a corporation
or other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.
h.    Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any Governmental Authority, shall have been issued,
and no action or proceeding shall have been instituted by any Governmental
Authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
i.    Lock-Up Agreements. In connection with the Initial Closing only, each of
the agreements required by Section 5(g) hereto shall have been executed by the
persons referred to therein and delivered to the Company.
j.    Delivery of Draft of Super 8-K.  A substantially complete draft of the
Super 8-K, including audited financial statements of Transphorm and pro forma
financial statements reflecting the Merger, all compliant with applicable SEC
regulations for inclusion under Items 2.01(f) and/or 5.01(a)(8) of SEC Form 8-K,
shall have been delivered to the Placement Agents on behalf of the Purchasers.
k.    Legal Opinion. Legal counsel for the Company shall deliver an opinion to
Purchasers and the Placement Agents, dated as of the Initial Closing, in form
and substance reasonably acceptable to the Placement Agents.
l.    Issuance in Compliance with Laws. The sale and issuance of the Shares
shall be legally permitted by all laws and regulations to which the Company is
subject.
7.    Indemnification.
a.    The Purchaser agrees to indemnify and hold harmless the Company, the
Placement Agents and any other broker, agent or finder engaged by the Company
for the Offering, and their respective directors, officers, shareholders,
members, partners, employees and agents (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title), each person who controls such
indemnified person (within the meaning of Section 15 of the Securities




--------------------------------------------------------------------------------




Act and Section 20 of the Exchange Act), and the directors, officers,
stockholders, agents, members, partners or employees (and any other persons with
a functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Purchaser’s breach of any
representation, warranty or covenant contained herein; provided, however, that
the Purchaser will not be liable in any such case to the extent and only to the
extent that any such loss, liability, claim, damage, cost, fee or expense arises
out of or is based upon the inaccuracy of any representations made by the
Company in this Agreement, or the failure of the Company to comply with its
covenants and agreements contained herein. The liability of the Purchaser under
this paragraph shall not exceed the total Purchase Price paid by the Purchaser
for the Common Stock hereunder.
b.    The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, stockholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (collectively,
the “Purchaser Indemnitees”), from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of the Company’s
breach of any representation, warranty or covenant contained herein; provided,
however, that the Company will not be liable in any such case to the extent and
only to the extent that any such loss, liability, claim, damage, cost, fee or
expense arises out of or is based upon the inaccuracy of any representations
made by such indemnified party in this Agreement, or the failure of such
indemnified party to comply with the covenants and agreements contained herein.
The liability of the Company under this paragraph shall not exceed the total
Purchase Price paid by the Purchaser hereunder.
c.    Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any Action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party promptly in writing of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party under this
Section 7 except to the extent the indemnified party is actually prejudiced by
such omission. In case any such Action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the




--------------------------------------------------------------------------------




indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action) unless such
settlement, compromise or consent requires only the payment of money damages,
does not subject the indemnified party to any continuing obligation or require
any admission of criminal or civil responsibility, and includes an unconditional
release of each indemnified party from all liability arising out of such Action,
or (ii) be liable for any settlement of any such Action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with its written consent or if there be a final judgment of the
plaintiff in any such Action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.
d.    Purchaser acknowledges on behalf of itself and each Purchaser Indemnitee
that, other than for actions seeking specific performance of the obligations
under this Agreement, the sole and exclusive remedy of the Purchaser and the
Purchaser Indemnitees with respect to any and all claims relating to this
Agreement shall be pursuant to the indemnification provisions (including the
limitations thereof) set forth in this Section 7.
8.    Revocability; Binding Effect.  The Offering hereunder may be revoked prior
to the Closing thereon, provided that written notice of revocation is sent and
is received by the Company or a Placement Agent at least one Business Day prior
to the applicable Closing of such subscription. The Purchaser hereby
acknowledges and agrees that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If an individual Purchaser is more than
one person, the obligations of the Purchaser hereunder shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns. For the purposes of this Agreement,
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
9.    Miscellaneous.
a.    Modification.  This Agreement shall not be amended, modified or waived
except by an instrument in writing signed by the Company and the holders of at
least a majority of the then held Shares; provided that this Agreement may not
be amended and the observance of any term hereof may not be waived with respect
to any Purchaser without the written consent of such Purchaser if such amendment
or waiver on its face materially and adversely affects the rights of such
Purchaser under this Agreement in a manner that is different than the other
Purchasers. Any amendment, modification or waiver effected in accordance with
this Section 9(a) shall be binding upon the Purchaser and each transferee of the
Shares, each future holder of all such Shares, and the Company.
b.    Immaterial Modifications to the Registration Rights Agreement.  The
Company and the Placement Agents may, at any time prior to the Initial Closing,
amend the Registration Rights Agreement




--------------------------------------------------------------------------------




if necessary to clarify any provision therein, without first providing notice or
obtaining prior consent of the Purchaser.
c.    Third-Party Beneficiary.  The Placement Agents shall be express third
party beneficiaries of the representations and warranties of the Company and the
Purchasers included in this Agreement. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 7 and this
Section 9(c).
d.    Notices.  Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid; (iii)
when sent, if by e-mail, (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient); or (iv) one
(1) Business Day after deposit with a nationally recognized overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same. The addresses and email addresses for such
communications shall be:
(a)    if to the Company, at
Peninsula Acquisition Corporation (to be renamed Transphorm, Inc.)
75 Castilian Drive
Goleta, CA 93117
Attn: Primit Parikh and Cameron McAulay
Email: pparikh@transphormusa.com and cmcaulay@transphormusa.com
with copies (which shall not constitute notice) to:
Wilson Sonsini Goodrich and Rosati P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attn: Mark Bertelsen and Douglas Schnell
Email: mbertelsen@wsgr.com and dschnell@wsgr.com
or
(b)    if to the Purchaser, at the addresses set forth on the Omnibus Signature
Page hereof
(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section).
e.    Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.
f.    Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.




--------------------------------------------------------------------------------




g.    Arbitration.  All disputes arising out of or in connection with this
Agreement shall be submitted to the International Court of Arbitration of the
International Chamber of Commerce and shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be New York, New York.
h.    Form D; Blue Sky Qualification.  The Company agrees to timely file a Form
D with respect to the Shares and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Shares for, sale to the Purchaser at such applicable Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.
i.    Use of Pronouns.  All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.
j.    Securities Law Disclosure; Publicity.   By 9:00 a.m., New York City time,
on the trading day immediately following the Initial Closing, the Company shall
issue a press release (the “Press Release”) disclosing all material terms of the
Offering. The Company will also file the Super 8-K (and including as exhibits to
such Super 8-K, the material Transaction Documents (including, without
limitation, this Agreement and the Registration Rights Agreement)) as soon as
practicable following the closing date of the Merger but in no event more than
four (4) Business Days following the closing date of the Merger. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Purchaser
or an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the SEC (other
than the Registration Statement) or any regulatory agency or principal trading
market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents with the SEC or (ii) to the extent such
disclosure is required by law, request of the staff of the SEC or of any
regulatory agency or principal trading market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this sub-clause (ii). From and after the filing of
the Super 8-K, no Purchaser shall be in possession of any material, non-public
information received from the Company or any of its respective officers,
directors, employees or agents in connection with the Offering that is not
disclosed in the Super 8-K unless a Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information or is
otherwise subject to confidentiality restrictions. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 9, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with such
transactions (including the existence and terms of such transactions). In
addition, the Purchaser acknowledges that it is aware that the United States
securities laws generally prohibit any person who is in possession of material
nonpublic information about a public company such as the Company from purchasing
or selling securities of such company. The provisions of this Section 9 are in
addition to and not in replacement of any other confidentiality agreement
between the Company and the Purchaser.
k.    Non-Public Information.  Except for information (including the terms of
this Agreement and the transactions contemplated hereby) that will be disclosed
in the Super 8-K and filed with the SEC within four (4) Business Days of the
Initial Closing, the Company shall not and shall cause each




--------------------------------------------------------------------------------




of its officers, directors, employees and agents, not to, provide any Purchaser
with any material, non-public information regarding the Company without the
express written consent of such Purchaser.
l.    Entire Agreement. This Agreement, together with the Registration Rights
Agreement, and all exhibits, schedules and attachments hereto and thereto and
any confidentiality agreement between the Purchaser and the Company, constitute
the entire agreement between the Purchaser and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof.
m.    Share Certificates. If the Shares are certificated and any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and its transfer agent for any losses in connection
therewith or, if required by such transfer agent, a bond in such form and amount
as is required by the transfer agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
n.    Expenses. Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated. The Company shall pay all expenses and fees of its counsel in
connection with the issuance of an opinion to the Transfer Agent for the removal
of any legend on the Shares.
o.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages that contain copies of an executed signature page such as
in .pdf format shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.
p.    Severability. Each provision of this Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalid or contrary
provision shall be replaced with a valid provision that as closely as possible
reflects the parties’ intent with respect thereto, and invalidity or illegality
shall not impair the operation of or affect the remaining portions of this
Agreement.
q.    Headings. Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.
r.    Multiple Closings. The Purchaser understands and acknowledges that there
may be multiple Closings for the Offering.
s.    Additional Information. The Purchaser hereby agrees to furnish the Company
such other information as the Company may request prior to the applicable
Closing with respect to its subscription hereunder.




--------------------------------------------------------------------------------




t.    Survival. The representations and warranties of the Company and each
Purchaser contained in this Agreement shall survive the execution and delivery
of this Agreement for a period of one (1) year from the date of the Initial
Closing and shall in no way be affected by any investigation or knowledge of the
subject matter thereof made by or on behalf of the Purchasers or the Company
u.    Omnibus Signature Page.  This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement. Accordingly,
pursuant to the terms and conditions of this Agreement and the Registration
Rights Agreement, it is hereby agreed that the execution by the Purchaser of
this Agreement, in the place set forth on the Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate but related agreement were separately signed.
v.    Public Disclosure.  Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, Affiliate, Affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval (which may be withheld in the Company’s sole discretion) except to the
extent such disclosure is required by law, request of the staff of the SEC or of
any regulatory agency or principal trading market regulations,
w.    Potential Conflicts.  The Placement Agents, their sub-agents, legal
counsel to the Company, the Placement Agents or Transphorm and/or their
respective Affiliates, principals, representatives or employees may now or
hereafter own shares of the Company.
x.    Independent Nature of Each Purchaser’s Obligations and Rights.  For
avoidance of doubt, the obligations of the Purchaser under this Agreement are
several and not joint with the obligations of any other Purchaser, and the
Purchaser shall not be responsible in any way for the performance of the
obligations of any other Purchaser under any other Subscription Agreement.
Nothing contained herein and no action taken by the Purchasers shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture,
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and any other Subscription
Agreements. Except as specifically set forth herein, the Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
y.    Waiver of Conflicts. Each party to this Agreement acknowledges that
Mitchell Silberberg & Knupp LLP (“MSK”), counsel to the Company prior to the
Merger, and Wilson Sonsini Goodrich and Rosati P.C., counsel to Transphorm and
the Company (post-Merger), has in the past performed and may continue to perform
legal services for certain of the Purchasers in matters unrelated to the
transactions described in this Agreement, including financings and other
matters.  Accordingly, each party to this Agreement hereby (a) acknowledges that
they have had an opportunity to ask for information relevant to this disclosure;
(b) acknowledges that MSK and Wilson Sonsini Goodrich and Rosati P.C.
represented the Company and Transphorm, as applicable, in the transaction
contemplated by this Agreement and has not represented any individual Purchaser
in connection with such transaction; and (c) gives its informed consent to MSK
and Wilson’s representation of certain of the Purchasers in such unrelated
matters and to MSK and Wilson’s representation of the Company and Transphorm, as
applicable, in connection with this Agreement




--------------------------------------------------------------------------------




and the transactions contemplated hereby. Further, each party to this Agreement
hereby acknowledges that Wilson Sonsini Goodrich and Rosati P.C. anticipates
that it will advise the Company following the Merger.
[Signature page follows.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the ____
day of _________, 2020.
PENINSULA ACQUISITION CORPORATION
(TO BE RENAMED “TRANSPHORM, INC.”)
 
 
 
By:
 
Name:
Title:





--------------------------------------------------------------------------------




PENINSULA ACQUISITION CORPORATION (to be renamed “Transphorm, Inc.”)
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT
The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of ____________ ___,1 2020 (the “Subscription Agreement”), between the
undersigned, Peninsula Acquisition Corporation (to be renamed Transphorm, Inc.)
a Delaware corporation (the “Company”), and the other parties thereto, in or
substantially in the form furnished to the undersigned, (ii) enter into the
Registration Rights Agreement (the “Registration Rights Agreement”), among the
undersigned, the Company and the other parties thereto, in or substantially in
the form furnished to the undersigned and (iii) purchase the Shares of the
Company’s securities as set forth in the Subscription Agreement and below,
hereby agrees to purchase such Shares from the Company and further agrees to
join the Subscription Agreement and the Registration Rights Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Subscription Agreement entitled “Representations and Warranties of the
Purchaser” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Purchaser.
IN WITNESS WHEREOF, the Purchaser hereby executes the Subscription Agreement and
the Registration Rights Agreement.
Dated:
 
, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
X
$4.00
 
=
 
$
 
Number of Shares
 
Purchase Price per Share
 
 
Total Purchase Price
 
 
PURCHASER (individual)
 
PURCHASER (entity)
 
 
 
Signature
 
Name of Entity
 
 
 
Print Name
 
Signature
 
 
 
 
 
Print Name:
 
Signature (if Joint Tenants or Tenants in Common)
Title:
 
 
 
 
Address of Principal Residence:
 
Address of Executive Offices:
 
 
 
 
 
 
 
 
 
 
 
 
Social Security Number(s):
 
IRS Tax Identification Number:
 
 
 
 
Telephone Number:
 
Telephone Number:
 
 
 
 
 
 
Facsimile Number:
 
Facsimile Number:
 
 
 
 
 
 
E-mail Address:
 
E-mail Address:

_________________________
1 
Will reflect the Closing Date. Not to be completed by Purchaser.




--------------------------------------------------------------------------------




PENINSULA ACQUISITION CORPORATION (to be renamed “Transphorm, Inc.”)
ACCREDITED INVESTOR CERTIFICATION
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
Initial _______
I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

Initial _______
I have had an annual gross income for the past two years of at least US$200,000
(or US$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

Initial _______
I am a director or executive officer of Transphorm, Inc. or Peninsula
Acquisition Corporation.

For Non-Individual Investors (Entities)
(all Non-Individual Investors must INITIAL where appropriate):
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above (in which case each such
person must complete the Accreditor Investor Certification for Individuals above
as well the remainder of this questionnaire) .

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least US$5 million and was
not formed for the purpose of investing the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding US$5,000,000 and not formed
for the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a




--------------------------------------------------------------------------------



person with such knowledge and experience in financial and business matters that
such person is capable of evaluating the merits and risks of the prospective
investment.    
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.




--------------------------------------------------------------------------------




Peninsula Acquisition Corporation (to be renamed “Transphorm, Inc.”)
Investor Profile
(Must be completed by Investor)
Section A - Personal Investor Information
Investor Name(s):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual executing Profile or Trustee:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Social Security Numbers / Federal I.D. Number:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Investment Experience (Years):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Income:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Worth*:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Street Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
City, State & Zip Code:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phone:
 
 
 
 
 
 
 
Email:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Outside Broker/Dealer:
 
 

Section B – Ownership Statement Delivery Instructions
Please deliver the statement of book-entry position of the Shares:
 
to the following physical address:
 
 
to the following email address:
 
 

Section C – Form of Payment –Wire Transfer
 
Wire funds from my outside account according to instructions of the Subscription
Agreement.
 
The funds for this investment are rolled over, tax deferred from
 
within the allowed 60 day window.

Please check if you are a FINRA member or affiliate of a FINRA member firm:
 
 

 
 
 
 
 
Investor Signature(s)
 
Date
 
 
 
 
 
 
*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.




--------------------------------------------------------------------------------




ANTI MONEY LAUNDERING REQUIREMENTS
The USA PATRIOT Act
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
What is money laundering?
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
How big is the problem and why is it important?
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.
What are we required to do to eliminate money laundering?
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------




EXHIBIT A
Form of Registration Rights Agreement



--------------------------------------------------------------------------------


Annex A


PENINSULA ACQUISITION CORPORATION
(TO BE RENAMED “TRANSPHORM, INC.”)
SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE
The undersigned beneficial owner of Registrable Securities of Peninsula
Acquisition Corporation (to be renamed “Transphorm, Inc.”), a Delaware
corporation (the “Company”), understands that the Company has filed or intends
to file with the U.S. Securities and Exchange Commission a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended, of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.
NOTICE
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE
1.
Name:

(a)
Full Legal Name of Selling Securityholder

 
 

(b)
Full Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Securities are held:

 
 




--------------------------------------------------------------------------------



(c)
If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 
 

2.
Address for Notices to Selling Securityholder:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
Fax:
 
 
 
Email:
 
 
 
 
 
 
 
Contact Person:
 
 
 
 
 
 
 
 

3.
Broker-Dealer Status:

(a)    Are you a broker-dealer?
Yes   ☐        No   ☐
(b)    If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?
Yes   ☐        No   ☐
Note:    If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
(c)    Are you an affiliate of a broker-dealer?
Yes   ☐        No   ☐
(d)    If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes   ☐        No   ☐
Note:    If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



--------------------------------------------------------------------------------



4.
Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.
(a)
Please list the type (common stock, warrants, etc.) and amount of all securities
of the Company (including any Registrable Securities) beneficially owned1 by the
Selling Securityholder:

 
 

5.
Relationships with the Company:

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
State any exceptions here:
 
 

_________________________
1 
Beneficially Owned:  A “beneficial owner” of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.
The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.
2 
Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.




--------------------------------------------------------------------------------




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.
BENEFICIAL OWNER (individual)
 
 
BENEFICIAL OWNER (entity)
 
 
 
 
 
 
 
Signature
 
 
Name of Entity
 
 
 
 
 
 
 
Print Name
 
 
Signature
 
 
 
 
 
 
 
 
 
 
Print Name:
 
Signature (if Joint Tenants or Tenants in Common)
 
Title:
 

PLEASE E-MAIL A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Wilson Sonsini Goodrich and Rosati P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attn: Justin Lu
Email: justin.lu@wsgr.com



